                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                             BILLINGS DIVISION



  UNITED STATES OF                             CR-18-085-BLG-DLC
  AMERICA,

                      Plaintiff,                  ORDER

  vs.

  LARRY WAYNE PRICE, JR.
  a/k/a L.J. PRICE,

                      Defendant.



        Defendant Larry Wayne Price, Jr. a/k/a L.J. Price was arrested in the

Western District of Virginia on July 2, 2018, and was ordered to post a two

hundred fifty thousand dollar ($250,000) appearance bond.

        IT IS ORDERED that the clerk of court shall accept a check in the amount

of two hundred fifty thousand dollars ($250,000) from the Western District of

Virginia to be held until further order of the Court.

        DATED this 30th day of October, 2018.

                                        ________________________________
                                        Honorable Timothy J. Cavan
                                        United States Magistrate Judge
